Waterman, J. Appellee having heen severely bitten by a dog belonging to appellant, brought an action on the case to recover for the injury she had sustained. The plaintiff below, was a tenant of certain premises belonging to the defendant below; the plaintiff was bitten while descending a flight of stairs, the dog being fastened near them. The defendant testified that prior to her being bitten, lie gave the plaintiff directions not to use those stairs while certain alterations were being made to the premises, and that if she was not satisfied so to do, she could move out. Whether he did give such directions, was one of the disputed questions in the case. The court in the fourth instruction for the plaintiff ignored this dispute and instructed the jury as though no claim had been made by the defendant that he had forbidden the plaintiff tó make use of such stairway; this was error, for which this judgment must be reversed. The knowledge of the defendant that his dog was of a ferocious disposition and accustomed to bite mankind, was hardly sufficiently shown. Moss v. Pardridge, 9 Ill. App. 490. The judgment of the court below is reversed and the cause remanded. jReversed and remanded.